On Petition for Modification.
The Governor and his advisers urge that a more definite answer to interrogatory 3 is "essential to the determination of this litigation, as contemplated by the federal court," and call our attention to what the judges of that court said in the course of a hearing there. A fair summary of the view of the federal court is, that if reasonable means of physical communication between the rooms — the store and the restaurant — were to be *Page 598 
afforded, it would be disposed to regard the law as constitutional; otherwise, as offending.
We still are of opinion that rather than to anything fundamental, the point emphasized goes to detail of administration, concerning which claimed abuse may have judicial consideration pursuant to section 6 of the act. It was our conception that the variant facts should enter into the determination of the administrative board and of the courts in their examination on review; and that was the sum of our previous answer to the question. But since the rule requires any reasonable construction that will support the validity of the act, in the interest of finality we now answer interrogatory 3 in the affirmative. It should be observed that departure from our earlier reticence finds justification in the assurance of the attorney general and other counsel advocating the constitutionality of the act, that no administrative objection is to be made to the employment of doors between merchandising and restaurant rooms.